Citation Nr: 1210580	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-33 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left wrist with a scar.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to an initial, compensable rating for Charcot-Marie-Tooth disease of the right leg.

5.  Entitlement to an initial, compensable rating for Charcot-Marie-Tooth disease of the left leg.

6.  Entitlement to service connection for bilateral plantar fasciitis.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to September 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the Winston-Salem, North Carolina RO, inter alia, granted service connection and assigned an initial 10 percent rating for osteoarthritis of the left wrist, as well as granted service connection and assigned an initial 0 percent (noncompensable) rating, each, for degenerative joint disease of the right and left knees, and for Charcot-Marie-Tooth disease of the right and left legs.  Each award was made  effective October 1, 2007.  Also in March 2008, the RO denied service connection for bilateral plantar fasciitis.  In May 2008, the Veteran filed a notice of disagreement (NOD) with the assigned ratings and the denial of service connection.  In October 2008, the RO issued a statement of the case (SOC),  was issued and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Roanoke, Virginia, which has certified the appeal to the Board.

Because the Veteran has disagreed with the initial rating assigned following the awards of service connection for osteoarthritis of the left wrist with a scar, degenerative joint disease of each knee, and for Charcot-Marie-Tooth disease of each leg, the Board has characterized these claims as reflected in the first through fifth matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

During the pendency of the appeal, the RO granted a 10 percent rating for each knee disability, from October 1, 2007, the effective date of service connection.  However, inasmuch as a higher rating is available for each knee disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher initial ratings remain viable on appeal.  See AB v .Brown, 6 Vet. App. 35, 38 (1993).

In September 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of the hearing is of record.

The Board's decision addressing the claims for initial ratings in excess of 10 percent for osteoarthritis of the left wrist with scar and right and left knee disabilities, as well as the claim for service connection for bilateral plantar fasciitis, is set forth below.  The claims for initial, compensable ratings for the Veteran's service-connected Charcot-Marie-Tooth disease of the right and left legs, are addressed in the remand following the order; those matters are remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Since the October 1, 2007 effective date of the award of service connection, the Veteran's left wrist disability has been manifested by objective evidence of limited motion- dorsiflexion to 55 degrees, palmar flexion to 60 degrees, radial deviation of 70 degrees, and ulnar deviation of 35 degrees-and subjective complaints of pain; there is a well-healed, flat, nontender and mobile scar on the left wrist.

3.  Since the October 1, 2007 effective date of the award of service connection, the Veteran's right knee disability has been manifested by normal range of motion, with findings of pain and crepitus and x-ray evidence of degenerative changes; there have been no medical findings of locking, ankylosis, subluxation, instability, impairment of the tibia or fibula, or genu recurvatum.

4.  Since the October 1, 2007 effective date of the award of service connection, the Veteran's left knee disability has been manifested by normal range of motion, with findings of pain and crepitus and x-ray evidence of degenerative changes; there have been no medical findings of locking, ankylosis, subluxation, instability, impairment of the tibia or fibula, or genu recurvatum.

5.  While the Veteran has asserted that he has bilateral plantar fasciitis, there is no competent medical evidence even suggesting that the Veteran currently has, or, at any time since the filing of his May 2007 claim for service connection, has had, plantar fasciitis of either foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the left wrist, with a scar, are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5214, 5215 (2011).

2.  The criteria for an initial rating in excess of 10 percent for service-connected right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5019, 5260, 5261 (2011).
3.  The criteria for a rating in excess of 10 percent for service-connected left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003, 5010, 5019, 5260, 5261 (2011).

4.  The criteria for service connection for bilateral plantar fasciitis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, as well, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2010 post-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for 
higher initial ratings for left wrist and right and left knee disabilities and for service connection for bilateral plantar fasciitis, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

Also post rating, an October 2008 SOC provided the Veteran with the rating criteria used to evaluate his service-connected left wrist and bilateral knee disabilities (the timing and form of which suffices, in part, for Dingess/Hartman).

After issuance of the above-described notice, and opportunity for the Veteran to respond, the May 2011 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, and the report of a July 2007 VA general medical examination and a VA examination in May 2010.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim herein decided, prior to appellate consideration, is required.

As noted above, the Veteran was afforded a VA examination in July 2007 and May 2010.  During those examinations, no diagnosis of bilateral plantar fasciitis was rendered.  For reasons that will be explained below, the Board finds that there is no duty to obtain a medical opinion in connection with the claim for service connection.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating Claims

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The Board also points out, at the outset, that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45 (2011); DeLuca v. Brown, 8 Vet. App.  202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

A.  Left Wrist

Historically, by rating action issued in March 2008, the RO granted service connection for osteoarthritis of the left wrist (with a scar) and assigned a 10 percent rating.  In May 2008, the Veteran disagreed with the initial rating assigned following the grant of service connection for a left wrist disability.

The 10 percent rating for the Veteran's residuals of a left wrist injury has been assigned under 38 C.F.R. § 4.71a , Diagnostic Code 5215.  Under that diagnostic code, limitation of dorsiflexion of a wrist to less than 15 degrees, or limitation of palmar flexion in line with the forearm, warrants a 10 percent rating.  A 10 percent is the maximum rating available under Diagnostic Code 5215. 

Thus, the Board has, alternatively, considered the only other diagnostic code specifically applicable to orthopedic disabilities of the wrist, Diagnostic Code 5214.  Under that diagnostic code, 30 percent rating is warranted for favorable ankylosis of a major wrist and 20 percent for favorable ankylosis of a minor wrist.  Ankylosis is considered to be favorable when the joint is fixed in 20 to 30 degrees of dorsiflexion.

The Veteran's STRs include an April 2007 report of medical assessment that indicates a complaint of left wrist stiffness status post surgical repair and scar release.  He also complained of being unable to bend the left wrist.

On VA general medical examination in June 2007, the Veteran reported a history of two operations on his left wrist.  He stated that he had marked limitation of motion of his left wrist and complained of pain with forced movements, but denied any swelling.

On examination of the left wrist, there was a well-healed, flat, nontender and mobile scar on the wrist without keloid formation or loss of tissue.  The left wrist showed no soft tissue swelling or deformity.  However, there was tenderness to palpation.  Active and passive dorsiflexion could be performed up to 10 degrees without pain, with 25 degrees radial deviation and 10 degrees ulnar deviation.  There was no objective evidence of pain during these movements or objective evidence of weakened movement against resistance or fatigability.  Dorsiflexors and palmar flexors of the left wrist revealed grade 5/5 muscle strength.  July 2007 x-ray examination revealed status post surgery and removal of the navicular bone with associated degenerative change of the radiocarpal joint.  There was also deformity of the distal radius, possibly due to old trauma, without evidence of recent fracture.  Small intraarticular calcifications were present.  The impression was evidence of prior surgery of the carpal bones with associated degenerative change.  The examiner diagnosed osteoarthritis of the left wrist.

On VA examination in May 2010, the examiner noted that the Veteran is right-hand dominant.  The Veteran complained of stiffness and lack of flexibility, but denied any weakness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, pain, or dislocation.  He reported daily flare-ups daily with pain rated a four out of ten on the pain scale.  During flare-ups, the Veteran experienced limitation of motion of the wrist joint.  Treatment of the left wrist disability consisted of physical therapy six months after surgery with no positive results.  The Veteran underwent a scaphoidectomy four corner fusion in February 2006 and described residuals of limited flexibility and a limited range of motion.  A pin was removed from the left wrist in March 2006.  The Veteran denied any incapacitation due to his left wrist disability within the past 12-months and denied a history of joint replacement.  With regard to functional impairments, he was unable to bend his left wrist to perform daily activities.

On examination of the left wrist, there was evidence of weakness, but no signs of edema, instability, abnormal movement, effusion, tenderness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, or ankylosis.

Range of motion testing of the left wrist revealed dorsiflexion to 55 degrees, palmar flexion to 60 degrees, radial deviation of 70 degrees, and ulnar deviation of 35 degrees.  Joint function of the left wrist was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no additional limitation of motion on repetitive use.  The examiner diagnosed osteoarthritis of the left wrist.

Further examination of the left wrist revealed a linear scar that measured 9 centimeters by 1 centimeter.  The scar was superficial with no underlying tissue damage and was not painful on examination.  There was no evidence of inflammation, edema, or keloid formation.  The scar was not disfiguring and did not limit range of motion or function of the left wrist.  The examiner diagnosed a scar status post left wrist repair (scaphoidectomy).

During the September 2011 Board hearing, the Veteran testified that he is unable to bend his left wrist down.

As indicated above, the Veteran is receiving the highest possible schedular rating under Diagnostic Code 5215.  Moreover, as there is no evidence of, or of disability comparable to, any ankylosis, he is not entitled to a higher rating under Diagnostic Code 5214.  This is so even when functional loss due to pain and other factors is considered.  The Board notes the Veteran has asserted experiencing pain.  However, given the Veteran's overall left wrist disability picture-to include range of motion findings well beyond those required for even a 10 percent rating under Diagnostic Code 5215-the Board finds that the current 10 percent adequately compensates him for any associated functional loss.  Hence, 38 C.F.R. §§ 4.40 and 4.45 and DeLuca provide no basis for assignment of any higher rating.  The Board further noted that the Veteran's left wrist disability has not been shown to involve symptoms that would warrant evaluation of the disability under any other provision of VA's rating schedule. 

The Board further notes the scar on the Veteran's left wrist has been described as a well-healed, flat, nontender and mobile scar without keloid formation or loss of tissue.  Neither lay statements nor medical evidence establishes that this scar has any disabling effects.  Therefore, a compensable rating for a residual scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-05.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's residuals of a left wrist injury, pursuant to Fenderson (cited above),, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Knees

Historically, by rating action issued in March 2008, the RO granted service connection for degenerative joint disease of each knee, and assigned a 0 percent (noncompensable) rating for each knee, effective October 1, 2007; under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003-5260.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic codes indicates arthritis (DC 5003) evaluated on the basis of limitation of flexion (DC 5260).

In May 2008, the Veteran disagreed with the initial ratings assigned for each knee.  In a March 2011 rating action, the RO assigned a 10 percent rating for degenerative joint disease of the right knee and for degenerative joint disease of the left knee with a residual scar, effective October 1, 2007, under DCs 5010-5019.  Pursuant to DC 5019, bursitis is evaluated based on limitation of motion of the affected part, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5019.

Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, DCs 5260, and 5261).  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5010 (prescribing that arthritis due to trauma, substantiated by x-ray findings, should be evaluated as degenerative arthritis).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Veteran's STRs include an April 2007 report of medical history of arthritis in the knees and a complaint of constant right knee pain.

On VA general medical examination in June 2007, it was noted that the Veteran had a history of pain in his right knee and complained of locking.  He also complained of intermittent left knee pain.  However, he denied any recent swelling or buckling of the knees.

On examination of both knees, there was no soft tissue swelling, effusion, deformity, or tenderness to palpation on either side.  Tests for instability were negative bilaterally.  The examiner noted that X-ray examination of the knees in July 2007 revealed tiny posterior patellar spurs due to early degenerative osteoarthritis.  There was also a left-sided anterosuperior patellar spur at the site of insertion of the Achilles tendon.  The bones and soft tissues were otherwise unremarkable.  The impression was degenerative osteoarthritis.

Range of motion of both knees was normal without any objective evidence of pain on either side or evidence of weakened movement against resistance.  The examiner also noted that there was no additional loss of range of motion with repetitive movements.  The diagnosis was bilateral degenerative joint disease of the knees.

On VA examination in May 2010, with regard to the right knee, the Veteran complained of stiffness, pain, and difficulty with standing and walking.  However, he denied weakness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, dislocation, and flare-ups.  Treatment of the right knee disability consisted of physical therapy several times over the last few years.  The Veteran denied any surgery of hospitalization for treatment of his right knee disability and in the past 12-months, his condition had not resulted in any incapacitation.  The Veteran also denied any overall functional impairment due to his right knee disability.

With regard to the left knee, the Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, fatigability, and pain.  However, he denied heat, redness, locking, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He complained of flare-ups daily and pain was rated a two out of ten on the pain scale.  The Veteran denied any functional impairment or limitation of motion of the joint during flare-ups, but complained of difficulty walking and standing, stiffness, and weakness.  He described painful to walk before surgery in December 2009.  He denied receiving any treatment for his left knee disability since undergoing surgery for a microfracture of the medial meniscus in December 2009.  The Veteran stated that he had to restrict normal activities because of his left knee disability.

Further examination of the left knee revealed a linear scar that measured 2 centimeters by 0.1 centimeter.  The scar was superficial and was not painful on examination.  There was no underlying tissue damage.  Inflammation and edema were absent and there was no keloid formation.  The scar was not disfiguring and there was no limitation of motion or function of the left knee due to the scar.

On examination of each knee, there was no evidence of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  While there was evidence of crepitus, there was no evidence of genu recurvatum, locking pain, or ankylosis.

Range of motion of each knee was normal without any additional limitation of motion with repetitive use.  With regard to both knees, the examiner indicated that joint function was not additionally limited by pain fatigue, weakness, lack of endurance, or incoordination after repetitive use.  In addition, tests for instability were all within normal limits.  The examiner diagnosed degenerative joint disease of each knee.

Considering the pertinent facts in light of the above, the Board finds that, at no point since the October 1, 2007, effective date of the award of service connection has either the right or knee left disability warranted a rating higher than the 10 percent rating assigned.

With regard to limitation of motion of both knees under Diagnostic Code(s) 5260 and/or 5261, the evidence shows that the Veteran's service-connected right and left knee disability has been manifested by normal range of motion.  The Veteran has consistently complained of right knee pain with locking and stiffness and left knee pain with weakness, stiffness, swelling, giving way, lack of endurance, and fatigability.  On VA examination in May 2010, with regard to the both knees, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There is no lay or medical indication that his right and left knee manifestations have ever been so disabling as to result in flexion limited to 45 degrees, or extension limited to 10 degrees, as to warrant the assignment of even the minimum 10 percent rating under Diagnostic Code 5260 or 5261, respectively.

The Board emphasizes that, despite the Veteran's complaints of chronic pain, the 10 percent rating assigned for each knee appropriately compensates her for the extent of her functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, a May 2010 examination report clearly reflects that the Veteran's range of motion has been affected by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran was able to accomplish full range of motion of both knees as noted above, and a higher rating would not be assignable even when considering the points at which pain began.

The Board has certainly considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings.  Here, there simply is no persuasive evidence to support a finding that, at any point since the October 1, 2007 effective date of the award of service connection, pertinent to the current claim for increase, the Veteran's symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been have been so disabling-to include on repeated use and/or during flare-ups-to support assignment of a rating in excess of 10 percent for either knee under any applicable diagnostic code predicated on limitation of motion.

The Board also finds that no other diagnostic code provides a basis for any higher rating.  While separate ratings may be assignable for arthritis and instability (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)), pertinent to the current claims, there have been no medical findings of instability of either knee, to include on the most recent examination in May 2010, nor have there been any medical findings of ankylosis, dislocated cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating either knee under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, or 5263 is not appropriate.  See 38 C.F.R. § 4.71a.  Moreover, neither knee disability is shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of VA's rating schedule.

While the Veteran was shown to have a scar on the left knee, the scar has been described as linear, superficial, and nontender.  Neither lay statements nor medical evidence establishes that this scar has any disabling effects.  Therefore, a compensable rating for a residual scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-05.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of either the right or left knee disability, pursuant to Fenderson, and that the claims for higher ratings must be denied.  In reaching these conclusions for each claim, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for either knee, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

III.  Claim for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. Id. at 321.  Here, however, there is no competent evidence to support a finding that the Veteran has, or at any time pertinent to this claim has had, any bilateral foot disability-to include the plantar fasciitis for which service connection is sought. 

In this case, the Veteran's STRs include a records dated in October 1999, July 2000, August 2000, and September 2000 which indicate a diagnosis of bilateral plantar fasciitis.  Chronological records of medical care dated from April 2006 to January 2007 also note a diagnosis list bilateral plantar fasciitis but do not indicate treatment for bilateral plantar fasciitis.  An April 2007 report of medical history also reflects a notation of plantar fasciitis.

However, there is no post-service medical evidence in the claims file reflecting treatment, evaluation, or diagnosis pertaining plantar fasciitis of either foot.

On VA general medical examination in June 2007, the Veteran reported that he had bilateral plantar fasciitis in the past.  However, on examination, the examiner diagnosed bilateral plantar fasciitis, resolved.

The Board notes that neither Veteran nor his representative has presented or identified any medical evidence or opinion that, in fact, supports a finding that the Veteran has bilateral plantar fasciitis, and, on this sparse record, VA is not required to arrange for the Veteran to undergo examination or to obtain any medical opinion in this regard in connection with the claim.  In fact, during the September 2011 Board hearing, the Veteran acknowledged that he did not have a current diagnosis of bilateral plantar fasciitis.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the record is devoid of any evidence to support a finding that the Veteran has current disability, or has had "persistent or recurrent symptoms of disability" since service.  Hence, the fundamental requirement for obtaining an examination/medical opinion simply is not met.

Furthermore, to whatever extent the Veteran and/or his representative attempt to support the claim on the basis of lay assertions, alone, such attempt must fail.  While the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the appellant nor his representative is shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of bilateral plantar fasciitis, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The Board, again, emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral plantar fasciitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  Vet. App. at 53-56.


ORDER

An initial rating in excess of 10 percent for osteoarthritis of the left wrist with a scar is denied.

An initial rating in excess of 10 percent for degenerative joint disease of the right knee is denied.

An initial rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

Service connection for bilateral plantar fasciitis is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims that remain on appeal is warranted.

Specifically as regards the claims for initial, compensable ratings for Charcot-Marie-Tooth disease of the right and left legs, in September 2011, the Veteran testified that he was not provided with an electromyography (EMG) during VA general medical examination in July 2007 or on VA examination in May 2010.  The Veteran further testified that he most recent EMG was performed during service in February 2006 and that the May 2010 VA examination took less than ten minutes during which the examiner focused on whether the Veteran was in pain.  A review of the July 2007 and May 2010 reports of VA examination shows that neither report includes an the results of EMG testing or other neurological findings needed to properly evaluate the Veteran's disabilities.

To ensure that the record reflects the current severity of the Veteran's Charcot-Marie-Tooth disease of the right and left leg, the Board finds that the Veteran should be given another opportunity to undergo a more contemporaneous examination, with findings responsive to the applicable rating criteria, to obtain the information needed to properly evaluate his service-connected Charcot-Marie-Tooth disease of the right and left legs.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA neurological examination, by appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claims for higher initial ratings (as these claims, emanating from an original claim for service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims that remain on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication each claim for higher rating for Charcot-Marie-Tooth disease of the right and left legs should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson (cited above), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims that remain on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All necessary tests and studies (to include EMG, if warranted) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail.

For each leg, the physician should identify all neurological symptoms/impairment associated with the Veteran's service-connected Charcot-Marie-Tooth disease, specifying the nerve(s) involved.  The examiner should provide an assessment of the severity of such symptoms/impairment-specifying whether nerve impairment in each leg is best characterized as mild, moderate, or severe incomplete paralysis, or resulting in complete paralysis of the affected part.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate each claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


